Schedule A to the Investment Advisory Agreement between the Direxion Funds and Rafferty Asset Management, LLC Pursuant to section 1 of the Investment Advisory Agreement (the “Agreement”) between Direxion Funds (the “Trust”) and Rafferty Asset Management, LLC (“Rafferty”), the Trust hereby appoints Rafferty to manage the investment and reinvestment of the Funds of the Trust listed below.As compensation for such services, the Trust shall pay to Rafferty pursuant to section 7 of the Agreement a fee, computed daily and paid monthly, at the following annual rates as percentages of each Fund’s average daily net assets: Advisory Fee as a % of Average Daily Net Funds of the Trust Assets Under Management For each Fund listed below: 0.75% Direxion Monthly S&P 500 Bull 2X Fund Direxion Monthly S&P 500 Bear 2X Fund Direxion Monthly Nasdaq-100 Bull 2X Fund Direxion Monthly Nasdaq-100 Bear 2X Fund Direxion Monthly Small Cap Bull 2X Fund Direxion Monthly Small Cap Bear 2X Fund Direxion Monthly Dollar Bull 2X Fund Direxion Monthly Dollar Bear 2X Fund Direxion Monthly Emerging Markets Bull 2X Fund Direxion Monthly Emerging Markets Bear 2X Fund Direxion Monthly Developed Markets Bull 2X Fund Direxion Monthly Developed Markets Bear 2X Fund Direxion Monthly Latin America Bull 2X Fund Direxion Monthly China Bull 2X Fund Direxion Monthly Commodity Bull 2X Fund Direxion Monthly 10-Year Note Bull 2X Fund Direxion Monthly 10-Year Note Bear 2X Fund Dynamic HY Bond Fund HY Bear Fund Direxion/Wilshire Dynamic Fund For each Fund listed below: 1.00% Commodity Trends Strategy Fund Financial Trends Strategy Fund Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Market Leaders Fund Evolution Alternative Strategy Fund HCM Freedom Fund Spectrum Select Alternative Fund Spectrum Global Perspective Fund Spectrum Equity Opportunity Fund For each Fund listed below: 1.15% PSI Core Strength Fund PSI Macro Trends Fund PSI Total Return Fund For the U.S. Government Money Market Fund 0.50% Dated:
